Citation Nr: 0929468	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  03-32 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
paroxysmal tachycardia for the period prior to January 18, 
2006.   
 
2.  Entitlement to an increase in a 10 percent rating for 
paroxysmal tachycardia for the period since January 18, 2006.   
 
3.  Entitlement to total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his son.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1998 and December 1999 RO rating 
decisions.  The March 1998 RO decision, in pertinent part, 
denied an increased (compensable) rating for paroxysmal 
tachycardia.  

The December 1999 RO decision denied a TDIU rating.  In 
December 2004, the Veteran testified at a Board hearing.  In 
February 2005, the Board remanded this appeal for further 
development.  

An April 2007 RO decision increased the rating for the 
Veteran's service-connected paroxysmal tachycardia to 10 
percent, effective January 12, 1998.  Since that grant does 
not represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  In September 2008, the Board remanded 
this appeal to schedule the Veteran for a Travel Board 
hearing at the RO.  The Veteran testified at a Travel Board 
hearing at the RO in June 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran was last afforded a VA heart examination in 
January 2006.  The diagnosis was paroxysmal atrial 
tachycardia.  The examiner commented that the Veteran could 
work.  

The Board notes that the Veteran has received treatment for 
variously diagnosed heart disorders subsequent to the January 
2006 VA heart examination.  For example, a March 2008 history 
and physical report from South Jersey Healthcare indicated 
that the Veteran had diabetes mellitus and hypertension and 
that he was admitted with chest pain.  The impression was 
chest pain with a high likelihood of coronary artery disease 
given the Veteran's abnormal electrocardiogram, elevated 
tropinin, and coronary artery disease risk factor of 
hypertension, insulin dependent diabetes mellitus, and 
previous smoking.  The impression also included palpitations 
and near syncope with a history of paroxysmal atrial 
fibrillation, as well as the need to rule out arrhythmia.  

A March 2008 operative report from the same facility 
indicated that the Veteran underwent a selective coronary 
angiography; left heart catheterization; left 
ventriculography; right common femoral angiography; and 
arteriotomy closure with angio-seal.  The postoperative 
diagnosis was three vessel atherosclerotic artery disease 
with critical stenosis in the proximal portion of the ramus 
intermedius branch, which was felt to be the culprit region 
vessel for the Veteran's unstable angina.  An April 2008 
discharge summary related diagnoses of coronary artery 
disease with three vessel involvement; hypertension; 
diabetes; hyperlipidemia; and history of paroxysmal 
supraventricular tachycardia.  

A December 2008 cardiac catheterization report laboratory 
report from the University of Pennsylvania Health System 
indicated, as to a summary, that the Veteran had a history of 
a myocardial infarction status post stent to the ramus branch 
in April 2008 and two stents to the left anterior descending 
artery in September 2008.  It was noted that the Veteran 
presented with chest pain for a left catheterization.  

A June 2009 VA hospital history and physical report noted, as 
to an impression, that the Veteran had coronary artery 
disease with multiple stents (April 2008 and October 2008); 
as well as hypertension; high-lipid disorder; history of 
supraventricular tachycardia; lumbar radiculopathy; obesity; 
peripheral neuropathy; and unstable angina.  There was also a 
reference to unstable angina versus non-ST-segment elevation 
myocardial infarction.  

Additionally, at the June 2009 Board hearing, the Veteran 
testified that he felt his service-connected paroxysmal 
tachycardia had worsened drastically.  

The Board observes that the Veteran has not been afforded a 
VA examination as to his service-connected paroxysmal 
tachycardia in over two and a half years.  Additionally, the 
record clearly raises a question as to the current severity 
of his service-connected bilateral paroxysmal tachycardia.  
Therefore, the Board finds that a current examination is 
necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) 
(VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

As the Veteran's claim for a TDIU rating is inextricably 
intertwined with his claim for an increased rating for his 
service-connected paroxysmal tachycardia, both matters will 
be addressed together on remand.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Finally, the Board finds that the Veteran was not provided 
with notice as required by Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008).  Thus, on remand the RO should also provide 
corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should provide the Veteran with 
corrective VCAA notice that is compliant 
with the requirements of Vazquez-Flores v. 
Peak, cited above.  

2.  Ask the Veteran to identify all 
medical providers who have treated him 
heart problems since June 2009.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
June 2009 should be obtained.  

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
paroxysmal tachycardia.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
all current heart disorders.  The examiner 
should specifically indicate if any 
current heart disorders are related to or 
the result of the Veteran's service-
connected paroxysmal tachycardia.  

Additionally, all signs and symptoms 
necessary for rating the Veteran's 
service-connected paroxysmal tachycardia 
should be reported in detail, including 
all information necessary for rating the 
condition under the old and new rating 
criteria for diseases of the heart.  There 
should be exercise testing for METs.  If 
exercise testing is contraindicated, the 
examiner should provide an estimation of 
the METs level.  The ejection fraction 
should also be reported.  The examiner 
should specifically provide an opinion as 
to the impact of the Veteran's service-
connected disorders on his ability to 
obtain or maintain employment.

4.  Thereafter, review the Veteran's 
claims for entitlement to an increased 
(compensable) rating for paroxysmal 
tachycardia for the period prior to 
January 18, 2006; entitlement to an 
increase in a 10 percent rating for 
paroxysmal tachycardia for the period 
since January 18, 2006; and entitlement to 
a TDIU rating.  If the claims are denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



	                         
__________________________________________
C. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




